                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

CRYSTAL MURPHY,
                                              Case No. 2:17-cv-11513
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
v.

VAIVE WOOD PRODUCTS CO.,

             Defendant.
                                 /

      OPINION AND ORDER DENYING DEFENDANT'S MOTION
           FOR JUDGMENT NOTWITHSTANDING THE
      VERDICT [35], DENYING DEFENDANT'S MOTION FOR A
  NEW TRIAL [36], AND GRANTING IN PART AND DENYING IN PART
  DEFENDANT'S MOTION TO ALTER OR AMEND THE JUDGMENT [37]

      On July 19, 2018, a jury entered a verdict in favor of Plaintiff Crystal Murphy.

ECF 31. The Court entered judgment. ECF 33. On August 16, 2018, Defendant Vaive

Wood Products Co. ("Vaive") filed three post-judgment motions: (1) a motion for

judgment notwithstanding the verdict, ECF 35; (2) a motion for a new trial, ECF 36;

and (3) a motion to alter or amend the judgment, ECF 37. The Court has reviewed

the briefs and finds that a hearing is unnecessary. For the reasons below, the Court

will deny Vaive's motions for judgment notwithstanding the verdict and for new trial

and will grant in part Vaive's motion to alter or amend the judgment.

                                 BACKGROUND

      Plaintiff worked for Vaive from October 2015 until August 2016. ECF 17, PgID

326, 330. Plaintiff alleged that her coworkers subjected her to multiple incidents of

harassing conduct beginning in February 2016. Id. at 327–30 (order on Vaive's motion

                                          1
for summary judgment detailing Plaintiff's allegations). In August 2016, Vaive

terminated Plaintiff's employment. Id. at 330.

      Plaintiff sued and alleged that Vaive (1) tolerated and promoted a hostile work

environment of severe and pervasive sexual harassment and (2) terminated her

employment for complaining about sexual harassment in the workplace. See ECF 1.

After discovery closed, Vaive filed a motion for summary judgment. ECF 13. On April

17, 2018, the Court held a hearing on the motion.

      The Court granted Vaive's motion for summary judgment on Plaintiff's

retaliatory-termination claim but denied summary judgment on Plaintiff's hostile-

work-environment claim. See ECF 17. In particular, the Court found that there was

a genuine dispute of material fact regarding whether Plaintiff satisfied the second

element of the prima facie case of a hostile-work-environment claim. Id. at 332. The

Court noted the "paucity of verified facts besides [various] deposition testimony" and

the "inconsistency and scarcity" of Plaintiff's allegations. Id. at 333. The Court

refrained,   however,   from    weighing    the   evidence    or   making    credibility

determinations. Id.

      Trial in the case commenced on July 18, 2018 and concluded the following day.

Plaintiff testified on own her behalf, and Vaive called several witnesses. After

deliberating, the jury delivered a verdict in favor of Plaintiff and awarded her $10,000

in damages for emotional distress. ECF 31, PgID 433–36.




                                           2
                             STANDARD OF REVIEW

I.    Motion for Judgment Notwithstanding the Verdict

      A federal court resolves a motion for judgment notwithstanding the verdict

under Rule 50(b) pursuant to the Rule 56 standard. White v. Burlington N. & Santa

Fe Ry. Co., 364 F.3d 789, 794 (6th Cir. 2004) (citation omitted). A jury verdict is

affirmed unless there was no legally sufficient evidentiary basis for a reasonable jury

to find for the prevailing party. See Fed. R. Civ. P. 50(a).1 Courts review the evidence

"in the light most favorable to the nonmoving party and determine whether there was

a genuine issue of material fact for the jury." White, 364 F.3d at 794 (quoting Gray v.

Toshiba Am. Consumer Prods., Inc., 263 F.3d 595, 598 (6th Cir. 2001)). Courts thus

"draw all reasonable inferences in favor of the prevailing party" and "do not make

any credibility determinations or weigh the evidence." Id. (citing Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).

II.   Motion for a New Trial

      On motion of a party, a federal court may grant a new trial for any reason for

which a federal court has previously granted a new trial. Fed. R. Civ. P. 59(a)(1)(A).

A new trial may be granted if "the jury reaches a 'seriously erroneous result as

evidenced by (1) the verdict being against the clear weight of evidence; (2) the

damages being excessive; or (3) the trial being unfair to the moving party in some




1Rule 50(a) provides the standard for analyzing a Rule 50(b) motion because Rule
50(b) is a procedural mechanism to renew a Rule 50(a) motion for judgment as a
matter of law after a jury verdict and entry of judgment. Unitherm Food Sys., Inc. v.
Swift-Eckrich, Inc., 546 U.S. 394, 399–400 (2006).
                                           3
fashion, i.e., the proceedings being influenced by prejudice or bias.'" Cummins v. BIC

USA, Inc., 727 F.3d 506, 509 (6th Cir. 2013) (quoting Static Control Components, Inc.

v. Lexmark Int'l, Inc., 697 F.3d 387, 414 (6th Cir. 2012)).

       A verdict is against the clear weight of evidence only if the verdict was

unreasonable. See Barnes v. Owens-Corning, Fiberglas Corp., 201 F.3d 815, 820–21

(6th Cir. 2000) (citation omitted). "[I]f a reasonable juror could reach the challenged

verdict, a new trial is improper." Id. at 821. To make the determination, a court "must

compare the opposing proofs, weigh the evidence, and set aside the verdict only if it

determines that the verdict is against the clear weight of the evidence." United States

v. L.E. Cooke Co., 991 F.2d 336, 343 (6th Cir. 1993) (citing Woodbridge v. Dahlberg,

954 F.2d 1231, 1234 (6th Cir. 1992)).

III.   Motion to Alter or Amend Judgment

       A federal court may grant a Rule 59(e) motion to alter or amend a judgment if

there was: "(1) a clear error of law; (2) newly discovered evidence; (3) an intervening

change in controlling law; or (4) a need to prevent manifest injustice." Intera Corp. v.

Henderson, 428 F.3d 605, 620 (6th Cir. 2005) (citing GenCorp, Inc. v. Am. Int'l

Underwriters, 178 F.3d 804, 834 (6th Cir. 1999)).

       "To constitute 'newly discovered evidence,' the evidence must have been

previously unavailable." Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv., 616 F.3d

612, 617 (6th Cir. 2010) (quoting GenCorp, 178 F.3d at 834). The Court has

determined evidence was previously available—and thus insufficient to warrant an

amended judgment—if it "could have been previously submitted in the exercise of



                                           4
reasonable diligence[.]" Hurst v. Fed. Nat'l Mortg. Ass'n, No. 14-CV-10942, 2015 WL

1757225, at *1 (E.D. Mich. Apr. 17, 2015) (quoting Kenneth Henes Special Projects

Procurement v. Cont'l Biomass Indus., Inc., 86 F. Supp. 2d 721, 726 (E.D. Mich.

2000)).

                                    DISCUSSION

I.     Motion for Judgment Notwithstanding the Verdict

       Vaive argues that a reasonable jury could not have found for Plaintiff because

Plaintiff failed to establish multiple elements of her hostile-work-environment claim

and failed to rebut Vaive's affirmative defenses.

       A. Plaintiff's Claim

       To satisfy her burden of proof, Plaintiff had to prove the elements of her claim

by a preponderance of the evidence, which means "that it [was] more likely than not

that a proposition [was] true." ECF 29, PgID 421 (jointly-filed jury instructions); see

also id. at 422 (listing elements of her claim). Vaive contends that Plaintiff failed to

show that she was subjected to unwelcome sexual harassment, failed to show that

the harassment altered her conditions of employment, and failed to provide evidence

to establish that Vaive's managerial personnel knew of the harassment but did not

respond adequately. ECF 35, PgID 457 (citing Fenton v. HiSAN, Inc., 174 F.3d 827,

829–30 (6th Cir. 1999) (listing elements of hostile work environment prima

facie case)).




                                           5
               1. Unwelcome Harassment.

      Vaive argues that Plaintiff introduced only her own testimony regarding the

sexual harassment and that the testimony was "vague, contradictory, and at times

entirely untruthful." ECF 35, PgID 457.2 Vaive directs the Court to Plaintiff's

testimony that she was both afraid of and tried to be friends with Jason Moran. Id.

at 458. Vaive's argument amounts to an assertion that Plaintiff's inconsistency

impeaches her credibility. The jury found otherwise, and the Court may not make

credibility determinations when considering a motion for judgment notwithstanding

the verdict.

      Vaive further maintains that Plaintiff provided insufficient evidence because

her other allegations lacked "enough detail to support . . . [her] sexual harassment

claim." Id. Plaintiff testified that Mr. Ivory grabbed her between the legs, unknown

coworkers walked behind her with a "wide load" sign, another coworker solicited her

for sex on multiple occasions, and coworkers made repeated sexual comments.

      Vaive draws a distinction between credible and sufficient evidence and argues

that Plaintiff failed to provide sufficient evidence because her allegations lacked

"consistency and detail[.]" Id. at 459. But Plaintiff's prima facie testimony, if taken

in the light most favorable to Plaintiff, is sufficient for a reasonable jury to find that

Plaintiff was more likely than not subjected to unwelcome harassment.



2 Vaive neither requested nor cited to trial transcripts to support its motions. Rather,
it relied upon its and the Court's recollection of the testimony presented. Vaive did
state its belief that the motions were "properly filed since the Court personally
witnessed the evidence entered into the record at trial," but offered to supplement its
briefings with citations to the Court. See, e.g. ECF 42, PgID 821.
                                            6
              2. Hostile or Abusive Harassment.

       Vaive maintains that Plaintiff's testimony was insufficient to support a finding

that her work environment was hostile or abusive. Id. at 460. Vaive argues that

Plaintiff represented that her "harassment was de facto severe and pervasive, with

no independent, reliable evidence regarding the frequency, or how it changed her

working environment[.]" Id. at 461. The frequency of conduct, its severity, whether

the conduct is physically threatening or humiliating, and whether it interferes with

an employee's performance are all factors weighing on whether harassment is hostile

or abusive. See Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993).

       Plaintiff testified to multiple instances of harassment but could not provide

specific details or estimate the number of times certain events happened. She

testified that Mr. Ivory grabbed her between the legs. She testified that someone told

her that she would "choke on his dick." ECF 35, PgID 460–61. A reasonable jury could

find those allegations to be severe, physically threatening or humiliating, or too

frequent.3 Plaintiff's testimony, if taken in the light most favorable to her, is sufficient

for a reasonable jury to find that more likely than not Plaintiff's work environment

was hostile or abusive.


3 Vaive argues that "Plaintiff did not provide any testimony that the alleged
harassment changed her working conditions." Id. at 461 (emphasis in original). That
factor is not dispositive, but one among others that courts consider in the hostile or
abusive work environment analysis. Moreover, based on Plaintiff's allegations, a
reasonable jury could reasonably infer that Plaintiff's coworkers' conduct altered the
conditions of employment. Plaintiff did not need to quit her job to show that her work
conditions were hostile or abusive. See id. (arguing the insufficiency of Plaintiff's
argument because "[i]n fact, Plaintiff continued working at Vaive until she was
laid off").


                                             7
             3. Vicarious Liability

      To be vicariously liable, Plaintiff had to demonstrate that Vaive knew, or

should have known, of the harassment and that Vaive failed to take appropriate

remedial action.

      Vaive argues that Plaintiff's "generalized assertions that she informed her

supervisors of allegations of harassment every time they occurred" were insufficient

to establish that Vaive's management knew or should have known of the harassing

conduct. Id. at 461. In addition to Plaintiff's testimony, the parties jointly entered

Plaintiff's letter complaining of harassment to Vaive management. Mr. Scroggs,

Vaive's Vice President, testified that he was unaware of any incidents involving

Plaintiff other than her allegation that Mr. Ivory grabbed her between the legs. Id.

at 462.4 Based on the competing testimonies of Plaintiff and Mr. Scroggs, a reasonable

jury could find that Plaintiff reported each incident of harassment.

      According to Vaive, after Plaintiff complained of Mr. Ivory touching her, Vaive

sent him home and then Plaintiff's managers routinely checked to make sure she was

okay. See id. On direct-examination, however, Mr. Ivory testified that he had never

been disciplined in any way while working at Vaive. Based on the foregoing evidence,

taking the evidence in the light most favorable to the Plaintiff, a reasonable jury could

find that Vaive failed to take appropriate remedial action and that Plaintiff satisfied

her prima facie case.



4He also apparently testified that other Vaive management personnel were not
aware of any other allegations, but that evidence is speculative and inadmissible
hearsay. See ECF 35, PgID 462.
                                           8
      B. Vaive's Defenses

      Vaive then had to prove its affirmative defenses by a preponderance of the

evidence. Particularly, Vaive was required to demonstrate that (1) it took reasonable

care to prevent harassment and (2) Plaintiff unreasonably failed to avail herself of

Vaive's harassment-prevention and correction policy. ECF 29, PgID 423. But Vaive's

argument fails to acknowledge that Plaintiff testified at trial that she repeatedly

notified her supervisors of all incidents of harassment. She further testified that all

but one of these allegations went unaddressed. And Mr. Ivory testified that Vaive

never disciplined him for his alleged touching of Plaintiff.

      Plaintiff did testify that her supervisors would check in on her to make sure

she was okay. Moreover, unrebutted record evidence shows that Vaive adopted an

anti-harassment policy and that all Vaive employees were required to read it.

      Vaive avers that Plaintiff's "blanket allegation that she reported all

harassment" to her supervisors is insufficient because "she could not recall when or

what she told her supervisors regarding the alleged harassment." ECF 35, PgID 465.

      When taking all evidence in the light most favorable to Plaintiff, a reasonable

jury could decide that Vaive failed to show by a preponderance of the evidence that

Plaintiff did not avail herself of a reporting procedure or that Vaive took reasonable

care to respond to Plaintiff's concerns.

      C. Conclusion

      Vaive's arguments conflate the sufficiency of evidence and the credibility of it.

As the joint jury instructions stated, the jury had to "determine which witnesses to



                                           9
believe and what weight to give their testimony." ECF 29, PgID 418. The jury had to

consider "each witness's ability and opportunity to observe, his or her memory,

manner while testifying, any interest, bias, or prejudice, and the reasonableness of

the testimony considered in the light of all the evidence." Id. Whether Plaintiff's

testimony provided consistent specifics about her coworkers' misconduct or her

reports to her supervisors goes to the heart of whether she is credible and not the

sufficiency of her testimony to support the jury's verdict.

      Taking the evidence and drawing all reasonable inferences in favor of Plaintiff,

there was a legally sufficient evidentiary basis for a reasonable jury to find for

Plaintiff. The Court will therefore deny Vaive's motion for judgment notwithstanding

the verdict.

II.   Motion for a New Trial

      Vaive argues that the jury's verdict is against the clear weight of the evidence,

that Plaintiff's counsel's violation of the "Golden Rule" prohibition prejudiced Vaive,

and that newly-discovered evidence warrants a new trial. ECF 36.

      A. Weight of the Evidence

      Vaive renews its argument that Plaintiff's "contradictory and inconsistent

testimony[] demonstrates that the verdict was against the clear weight of the

evidence and a reasonable juror could not have found in favor of Plaintiff." Id. at 597.

Vaive's argument rests upon the same testimony as its motion for judgment

notwithstanding the verdict. Compare ECF 36, PgID 580–587 with ECF 35, PgID

448–455.



                                          10
      Comparing the proofs and weighing the evidence does not justify setting aside

the jury's verdict. Although Plaintiff failed to provide specifics for many of her

allegations of harassment, she testified that Mr. Ivory grabbed her between the legs,

that coworkers carried a "wide load" sign behind her, and that a coworker

propositioned her for sex.5

      She further testified that she was afraid of Mr. Moran, but that she also sought

to be friendly with him. Vaive characterizes this testimony as "a lie," but it is possible

to both be afraid of a coworker and still try to make the best of the situation. Vaive

rebutted Plaintiff's testimony with other Vaive employees, which created a he-said,

she-said dynamic during trial. The evidence in the case was not so clearly in Vaive's

favor that no "reasonable juror could [have] reach[ed] the challenged verdict[.]"

Barnes, 201 F.3d at 821. A new trial on the basis of the weight of the evidence is

therefore not appropriate.

      B. Prohibition on "Golden Rule" Arguments

      The prohibition on "Golden Rule" arguments prohibits an attorney from

suggesting that "jurors place themselves" in a party's shoes. Johnson v. Howard, 24

F. App'x 480, 487 (6th Cir. 2001). The Golden Rule prohibition aims to protect against

jurors basing their decision on "bias and prejudice rather than consideration of the

facts." Id. (citing Lovett v. Union Pac. R.R. Co., 201 F.3d 1074, 1083 (8th Cir. 2000)).

Courts set aside a jury's verdict after a violation of the Golden Rule prohibition if




5At trial she testified that the man who propositioned her for sex was named "Pep,"
whereas her responses to interrogatories named him "Gilbert." ECF 36-17, PgID 676.
                                           11
"there is a reasonable probability that the verdict was influenced by those

arguments." Bridgeport Music, Inc. v. Justin Combs Publ'g, 507 F.3d 470, 478 (6th

Cir. 2007) (quotation omitted). To gauge whether it is reasonably probable that a

comment influenced a jury verdict, courts consider "the totality of the circumstances,

including the nature of the comments, their frequency, their possible relevancy to the

real issues before the jury, and the manner in which the parties and court treated the

comments" among other factors. City of Cleveland v. Peter Kiewit Sons' Co., 624 F.2d

749, 756 (6th Cir. 1980). A violation of the Golden Rule prohibition may require a new

trial if, given the totality of the circumstances, "the improper statement was made

with the purpose of inflaming jury prejudice." Mich. First Credit Union v. Cumis Ins.

Soc., Inc., 641 F.3d 240, 249 (6th Cir. 2011).

         Vaive avers that during closing arguments Plaintiff's counsel violated the

Golden Rule prohibition twice: once by asking the jury to step into Plaintiff's shoes

and again by asking the women of the jury to step into the Plaintiff's shoes. ECF 36,

PgID 591.6 Vaive takes particular umbrage with Plaintiff's counsel's second violation

of the Golden Rule prohibition. And rightfully so.

         But, in the totality of the circumstances, the Court cannot say that there is a

reasonable probability that the verdict was influenced by Plaintiff's counsel's

violation of the Golden Rule prohibition. Given the nature of the comments and their

relevancy to the Plaintiff's claims, there is some concern about jury prejudice.




6   Here, a citation to a trial transcript would have been most helpful to the Court.
                                            12
       But other considerations favor maintaining the jury verdict. First, defense

counsel did not object during the closing, so nothing drew the jury's attention to the

comments as problematic. The Court conducted a sidebar with the parties after

closing arguments and defense counsel voiced his concern with the comments. The

Court addressed Vaive's particular concern during jury instructions by reminding the

jury to not place themselves in the position of any party, but to consider all the

evidence presented.

       Second, the parties' jointly-submitted jury instructions cured any prejudice

arising from an improper argument. See, e.g. Cumis, 641 F.3d at 249–50 (collecting

cases). The Court instructed the jurors as follows: "[s]ympathy must not influence

your decision;" "[t]he lawyers' statements and arguments are not evidence;" and

"consider all the evidence in the light of your own general knowledge and experience

in the affairs of life[.]" ECF 29, PgID 409, 411, and 416. Given the totality of the

circumstances, the jury instructions cured any prejudice arising from Plaintiff's

counsel's comments, and thus his violation of the Golden Rule prohibition does not

justify a new trial.

       C. Newly-Discovered Evidence

       Finally, Vaive argues that Plaintiff's "failure to disclose the six-year litigation

involving her parental rights as to her children was unfair to Vaive" and thus

warrants a new trial. ECF 43, PgID 826 (emphasis in original).

       As a preliminary matter, the parties dispute what constitutes newly-

discovered evidence. Plaintiff argues that newly-discovered evidence "must have been



                                           13
previously unavailable." GenCorp, Inc., 178 F.3d at 834. Vaive argues that the correct

standard for a Rule 59(a) motion is that the evidence must not have been discoverable

"in the exercise of reasonable diligence." Nagle Indus., Inc. v. Ford Motor Co., 175

F.R.D. 251, 256 (E.D. Mich. 1997)). The case Vaive cites, however, applies to Rule

59(e) motions. See id. Vaive thus engages in the error that it accuses Plaintiff of

committing. See ECF 43, PgID 826 (arguing Plaintiff's response cites the standard

under Rule 59(e), not Rule 59(a)).

       Even if evidence of Plaintiff's litigation history constituted newly-discovered

evidence, the evidence is insufficient to require a new trial. Vaive notes that the

evidence is important "for the purposes of Plaintiff's alleged emotional distress[.]"

ECF 36, PgID 600. Although the non-disclosure may affect the calculation of

damages—as discussed infra. Part III.B.—it did not infect the trial in such a way that

the whole proceeding was "unfair to the moving party[.]" Cummins, 727 F.3d at 509.

The newly-discovered evidence does not justify a new trial. The Court will therefore

deny Vaive's motion for a new trial.

III.   Motion to Alter or Amend Judgment

       Vaive seeks to alter or amend the judgment based on either a clear error of law

or newly-discovered evidence. See ECF 37, PgID 734. The Court will address each

basis in turn.

       A. Clear Error of Law

       Vaive argues that there was a clear error of law because Plaintiff "failed to

produce sufficient evidence to support her claims for emotional distress." ECF 37,



                                         14
PgID 734.7 Emotional distress damages "must be proven by 'competent evidence.'"

Turic v. Holland Hosp., Inc., 85 F.3d 1211, 1215 (6th Cir. 1996) (quoting Carey v.

Piphus, 435 U.S. 247, 264 n.20 (1978)). Competent evidence includes a showing of

"the nature and circumstances of the wrong and its effect on the plaintiff." Carey, 435

U.S. at 264.

      Here, Plaintiff testified to the nature of the circumstances of the harassment

and further testified that the harassment resulted in the following harms: (1) a

general fear of men, ECF 37, PgID 730; (2) a deterioration of her relationship with

her children, id. at 731; and (3) an inability to attend narcotics-anonymous meetings

requiring interactions with men, id. at 733. Plaintiff asserts that she also testified

that "she stays in her room and cries all day." ECF 41, PgID 813.

      Vaive represents that Plaintiff also testified that, after her termination at

Vaive, she worked with men and served men. ECF 37, PgID 730. Vaive further

maintains that Plaintiff "contradicted herself on cross examination, stating that she

discussed the alleged harassment at Vaive at her narcotics anonymous meetings." Id.

at 733.8




7It is unclear whether Vaive's argument truly presents a "clear error of law" question
because it does not identify a legal ruling made by the Court that was in error.
Nevertheless, out of an abundance of caution, the Court will address
Vaive's argument under the applicable standard.

8Whether Plaintiff's testimony is credible given her contradictory testimony does not
relate to whether there was a clear error of law because credibility determinations
are an issue of fact for the jury. See United States v. Schultz, 855 F.2d 1217, 1221 (6th
Cir. 1988) ("Witness credibility is solely within the province of the jury.").
                                           15
      Vaive argues that Plaintiff's testimony falls short of the showing required by

Carey and directs the Court's attention to two Sixth Circuit cases in which the Sixth

Circuit found that a plaintiff failed to make the proper showing of emotional distress.

See id. at 734–36. Each case is readily distinguishable from Plaintiff's case.

      First, in Erebia, the plaintiff testified only "that he was 'highly upset' about

the [racial] slurs and that 'you can only take so much.'" Erebia v. Chrysler Plastic

Prods. Corp., 772 F.2d 1250, 1259 (6th Cir. 1985). The Sixth Circuit remanded to the

district court for an entry of judgment for nominal damages. Id.

      Second, in Betts, one plaintiff testified that she was "'upset' and 'disappointed'

that she had lost her job," that she considered the racism she faced "a smack in the

face," and that she asked "[h]ow many times are you going to smack me in the face

before I stand up and make a stand?" Betts v. Costco Wholesale Corp., 558 F.3d 461,

471–72 (6th Cir. 2009). The Sixth Circuit reversed because the plaintiff's "generalized

comments are not sufficient to support an award of emotional distress[.]" Id. at 473.

      Plaintiff's testimony exceeds the Erebia and Betts' plaintiffs' minimal

testimony of generalized emotions. She testified to at least three specific ways in

which the harassment at Vaive caused her emotional distress. Her testimony was

more complete than that presented in Erebia or Betts and satisfied Carey's competent-

evidence requirement for a showing of emotional damages. There was no clear error

of law justifying an amended judgment.




                                          16
       B. Newly-Discovered Evidence

       Vaive maintains that the discovery of a parental-rights case from probate court

provides "additional evidence" that would have impacted the jury's consideration of

Plaintiff's claim of emotional distress. ECF 37, PgID 736–37. Newly-discovered

evidence is evidence that could not have been discovered through reasonable

diligence. See Hurst, 2015 WL 1757225, at *1.

       Plaintiff failed to disclose the probate case during her deposition. See ECF 37-

2, PgID 745–46 (Plaintiff's deposition transcript showing she talked about a civil case

involving a car accident, a criminal case for the use of opiates, but no other cases).

Plaintiff does not dispute her failure to disclose the information but argues only that

Vaive failed to show that the probate case was "unavailable or could not have been

obtained through due diligence prior to the trial and the jury's verdict." ECF 41,

PgID 813.

       The Court finds that the probate case was not previously available because it

could not have been discovered through reasonable diligence. First, the full records

are   not   available   online.   See   St.   Clair   County    Court   Records    Search,

http://www.stclaircounty.org/dcs/search.aspx (search: "Murphy" for last name and

"Crystal" for first name).9 Rather, the searches reveal a case caption and minimal

identifying information.



9Plaintiff argues that the case is "entirely [a] matter[] of public record, obtainable . . .
through Pacer from Macomb County Circuit Court records." ECF 40, PgID 803. But
Plaintiff's argument overstates the availability of the records and proves the point
that a reasonable attorney would have difficulty deciding which county to search for
public records because the case was in St. Clair County and not Macomb County.
                                              17
       Second, even if the records were available online, reasonable diligence would

not have led an attorney to the information. Defense counsel would have needed to

identify the county in which a proceeding occurred and the type of proceeding

(probate, civil, or otherwise). There is no reason to think that reasonable research

would have revealed the probate case.

       Third, and most importantly, not considering the probate case would allow

Plaintiff to benefit from her own wrongdoing. While under oath at her deposition,

Plaintiff testified that she had been involved in only two court cases. See ECF 37-2,

PgID 743 (verifying oath), 745–46 (testimony regarding litigation history). Plaintiff

had a hearing in the probate case on September 5, 2017 and Vaive deposed her on

December 27, 2017. Compare ECF 37-5, PgID 777 (listing date for probate court

hearing) with ECF 37-2, PgID 743 (listing date for deposition). It is highly improbable

that in the course of three and one-half months Plaintiff forgot about a more than six-

year long probate proceeding. Had Plaintiff disclosed that she was party to a probate

case in St. Clair County—or even that she had been a party to a certain number of

cases in specific counties—then, perhaps, a reasonably diligent attorney would have

uncovered the probate case. It was not unreasonable for Vaive to rely upon Plaintiff's

sworn deposition testimony and to not conduct further research into her

litigation history.




                                          18
      The Court therefore finds that Vaive could not have discovered the probate

case with reasonable diligence and thus the probate case constitutes "newly-

discovered evidence."10

      Having found that the probate case is newly-discovered evidence, the Court

must now consider whether the evidence justifies an alteration or amendment of the

judgment. It does.

      The probate case reveals that Plaintiff lost custody of her children for nearly

six years. Vaive argues that Plaintiff's relationship with her children is "strained due

to the six years her children were wards of the court and placed in foster care[.]" ECF

37, PgID 737. Because Plaintiff concealed the case during her deposition, the Court

is unable to determine whether her children actually feel that way, but the reasonable

inference is that six years in foster care would impact children's relationships with a

parent. Nevertheless, it is possible—as Plaintiff testified—that her experience of

harassment at Vaive also impacted her relationship with her children.

      Vaive asks the Court to reduce Plaintiff's award to nominal damages of $1.00.

Id. But Plaintiff did testify that she suffered emotional distress because she cried all

day, could not interact with men, and had a strained relationship with her children.

The jury decided that the combination of these reasons justified $10,000 in relief. The




10Even if the probate case were not newly-discovered evidence, however, the Court
would consider it to prevent manifest injustice because Plaintiff's relationship to her
children helped undergird her claim for damages in this case and the probate case
relates directly to the efficacy of her damages argument.
                                          19
newly-discovered evidence mitigates the strength of portions of Plaintiff's testimony.

The Court will therefore reduce her award to $6,700.

                                      ORDER

      WHEREFORE, it is hereby ORDERED that Defendant's motion for

judgment notwithstanding the verdict [35] is DENIED.

      IT IS FURTHER ORDERED that Defendant's motion for new trial [36] is

DENIED.

      IT IS FURTHER ORDERED that Defendant's motion to amend the

judgment [37] is GRANTED IN PART AND DENIED IN PART.

      The Court will enter an amended judgment separately.

      SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: January 7, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 7, 2019, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         20
